In an action on an insurance policy, defendant appeals from an order of the Supreme Court, Queens County, dated December 15, 1975, which denied its motion to dismiss the complaint. Order reversed, on the law, with $50 costs and disbursements, and motion granted. No findings of fact were presented for review. Plaintiff’s delay in commencing this action was not attributable to the alleged inequitable conduct of the defendant (see Proc v Home Ins. Co., 17 NY2d 239; Fotochrome, Inc. v American Ins. Co., 26 AD2d 634, affd 23 NY2d 889). Cohalan, Acting P. J., Margett, Damiani, Rabin and Shapiro, JJ., concur.